Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION

Response to Amendment
All rejections not repeated in this Office Action have been withdrawn. 
Claims 1, 11, and 21-38 are currently pending in this Office Action

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

 Claim 1, 21-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 newly recites the dimensions of the outer envelope and filter bag in millimeters. However, since the claim previously recited the dimensions in inches (4 to 5 inches for the outer envelope, 3 to 3.5 inches for the filter bag, page 5, ln. 9-14 of the specification), the newly claimed ranges of the dimensions now differs and have different values than the previous range. For example, 75mm is about 2.95276 inches, vs the 
Therefore, there are no support for the particular dimensions not overlapped by the previously claimed range. 
Claims 21-29 are rejected by virtue of their dependence on a rejected claim. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 Claims 1-4, 6-7, 9-10, and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 1, the term "about" is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claims 21-29 are rejected by virtue of their dependence on a rejected claim. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 21 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Warner et al. (US 2008/0095959) in view of McRae (More samples from Two Leaves and a Bud, Tea with Friends), Hubbard (4,801,464- cited in IDS filed 7 Dec 2018), Askew (US 2015/0140179), Abegglen et al. (US 2012/0301581) and Benson et al (US 2015/0352044).
Regarding Claim 1, Warner discloses a filter bag comprising only a single layer of a filter material (paragraph 24), the filter bag being containing a mass of coffee particles therein (coffee ground, paragraph 24), the single layer of the filter material having one folded edge at a bottom side of the filter bag (folded over itself, paragraph 24) and two ultrasonically-sealed opposing side seams and an ultrasonically-sealed top seam to form a closed envelope defining an inner volume of the filter bag and forming a front planar surface and a back planar surface of the filter bag (ultrasonic welding, paragraph 31), wherein the filter bag, when submerged in water and steeped for a period of time, provides unobstructed openings throughout the bottom side, the front planar surface, and the back planar surface of the filter bag, and wherein a volume of the mass of coffee particles occupies the inner volume of the filter bag to a level at which water freely flows through the filter bag, thereby generating a consumable coffee product (paragraph 2).  
Warner is silent to comprising: an outer envelope having four edges, two or more of the four edges being heat-sealed edges, the outer envelope having a height in a range from about 75 millimeters to about 130 millimeters and a width in a range from  about 75 millimeters, to about 130 millimeters; a mass of coffee particles ground from whole roasted coffee beans within a range of 8 to 20 
an atmosphere of gas within the outer envelope, enveloping the filter bag and the coffee particles, the gas inert relative to the filter bag and the coffee particles exposed to the gas within the outer envelope. 
As to the limitation of an outer envelope, it would have been conventional to place individual infusion bags into an outer envelope to seal each infusion bag for single-use. McRae is relied on to teach similar types of sealed packages for infusible materials (i.e. tea). McRae discloses an outer envelope having one folded edge (bottom edge) and three heat-sealed edges (left, top, and right edges). 
Therefore, since McRae and Warner are both directed to single serving infusion bags to be steeped in hot liquid, it would have been obvious to one of ordinary skill in the art to use known structures for outer envelopes as taught by McRae for commercial purposes. 
In regards to the dimensions of the outer envelope and the filter bag, since the combination are directed to conventional individually sealed infusion bags, there is a reasonable expectation that the dimensions are within or at least near the claimed dimension. In any case, the court held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art. In this case, the claimed dimensions is a matter of desired quantity and brew strength that would have been obvious to one of ordinary skill in the art (See MPEP 2144.04.IV-A).
In any case, Askew is relied on to further provide a teaching of determining the dimensions of the filter bag sufficient to allow water to flow around the infusion (paragraph 48). In this case, Askew discloses a dimension of at least 45mm with 1 to 5 g of substances. In view of Askew’s guidance, a filter 
As to the limitation regarding the mass quantity of ground coffee, Abegglen is relied on to teach conventional serving sizes for coffee beverages. That is, Abegglen discloses a capsule for brewing coffee, and encloses about 4 to 30 grams of coffee, based on the desired serving size (paragraph 98). Therefore, it would have been obvious to one of ordinary skill in the art to include the overlapping range based on the desired serving size. 
As to the limitation regarding particle size of the coffee grounds, Benson is relied on to teach known coffee ground sizes for use in single serve beverage packages, particularly to be infused with hot water (paragraph 142). Benson discloses that the coffee grounds can range in sizes between 291 to 570 microns. It is noted that the claim reads on 0% being 400 microns or less. Therefore, since Benson is also directed to dispensing coffee grounds within infusion bags for steeping, it would have been obvious to one of ordinary skill in the art to comprise 100% of coffee grounds to have dimensions in the overlapping range, such as 570 microns.  Additionally, it would have been obvious to one of ordinary skill in the art to size a plurality of opening on a filter material such that each the plurality of openings having a dimension of less than the particle size of the coffee ground and being sufficiently large to allow a passage of water through the filter material and sufficiently small, relative to a size of the coffee particles, to prevent passage of the coffee particles through the filter material. The relative size of the coffee particles in relation to the filter pores would have been routinely determined to achieve the desired brew strength and to prevent passing of the ground particles into the brewed beverage. 
In regards to the atmosphere of gas, Hubbard is further relied on to show that it is known to package tea bags within outer envelopes (i.e. packet) in inert gas to protect the contents against deterioration by excluding air and moisture (see Col. 2, Ln. 25-30). Therefore, it would have been obvious to seal the envelope in an atmosphere of inert gases to exclude air and moisture from the package, thus protecting the contents. 
Regarding Claim 21
Regarding Claim 22, Warner further teaches comprising a string and tag, the tag attached to one end of the string, and the filter bag attached to the other end of the string (paragraph 27).  

Claims 11, 30 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to Claim 1, further in view of Rea et al. (US 2004/0261370). 
Regarding Claim 11, the combination as applied to Claim 1 teaches a method for providing a single-serve coffee package, the method comprising: providing a filter material exhibiting a plurality of openings through the filter material, each of the plurality of openings having a dimension of less than 400 microns; placing a mass within a range of 8 to 20 grams of coffee particles ground from whole roasted coffee beans in the filter bag through the open side, wherein less than 15% of the mass of coffee particles have a dimension less than 400 microns, and wherein the filter bag is configured to prevent passage of the coffee particles through a Application No. : 15/684,528Page: 4of17plurality of openings in the filter material, and wherein the plurality of openings are sufficiently large to allow a passage of water through the filter material and sufficiently small, relative to a size of the coffee particles, to prevent passage of the coffee particles through the filter material; ultrasonically sealing and cutting the an open edge of the filter bag, thereby enclosing the mass of coffee particles with only the single layer of the filter material, wherein the single layer of the filter material does not overlap at along the front planar surface, or the back planar surface; folding a laminated film, and heat sealing the edges of the laminated film to form an outer envelope having a folded edge, an opposite side seam, a bottom side seam, and an open edge; placing the filter bag into the outer envelope; backfilling the outer envelope with an atmosphere of gas, thereby enveloping the filter bag and the coffee particles with the gas, the gas being inert relative to the filter bag and the coffee particles exposed within the outer envelope; and heat sealing and cutting the open edge of the outer envelope, forming a single serve coffee package (see rejection of Claim 1).  
The combination does not specifically recite the step of providing a continuous roll of filter material and laminate material; or the particular orders of forming the heat-sealed edges to ultimately form the enclosure/outer enveloped having a folded edge and three heat sealed edges. 
However, since Warner discloses the final structure of having a folded bottom edge, an ultrasonic sealed opposing side edges, and an ultrasonic sealed top edge, and McRae similarly discloses a similar 
Regarding Claim 30, McRae further teaches wherein the outer envelope is rectangular (see images).  
Regarding Claim 31, Warner further teaches comprising a string and tag, the tag attached to one end of the string, and the filter bag attached to the other end of the string (paragraph 27).  

Claims 23 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to Claim 22 and 31, further in view of Reynolds (Twining’s tea is wrapped in compostable film, Greener Package). 
Regarding Claims 23 and 32, while McRae is directed to an outer envelope comprising biodegradability (see print on outer envelope, which reads “biodegradable tea sachet and sleeve” backwards – see at least the first picture on the 2nd page), the combination is silent to wherein the filter bag is formed from at least 95% by weight biodegradable materials.  
Reynolds is further relied on to also teach a biodegradable outer envelope for infusible beverage products (“Twinings tea”), wherein the outer wrapping is made of 95% by weight compostable materials (see Page 2, last paragraph). Furthermore, it is also apparent that McRae teach fills the inner volume of the filter bag of more than half the height of the filter bag (see images on Page 2). 
Therefore, since McRae and Reynolds are both directed to biodegradable outer envelopes for infusible products, it would have been obvious to one of ordinary skill in the art to use known suitable films used for the same purpose to improve the biodegradation of the outer envelope.  

Claims 24-27, and 33-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to Claim 23 and 32, further in view of Stanley et al. (US 2014/0099455). 
Regarding Claims 24 and 33, McRae further teaches wherein an outer layer of the outer envelope is printable to display information and indicia (see images). The combination is silent to wherein the outer envelope is constructed as a laminate with an inner layer and an outer layer, the inner layer and the outer layer of the laminate being combined with an adhesive, wherein the inner layer of the laminate is formed from a heat-sealable material heat sealed onto itself, the outer layer forms a barrier to moisture and gas.  
Stanley is relied on teach multilayered films for enclosing food materials (see ABSTRACT), wherein the layers are at least 95% bio-based. Stanley further discloses an embodiment where the laminate is made from multiple layers (see paragraph 17, and Fig. 3), to further improve the stability and performance properties of the multilayer film (see paragraph 20), which includes an inner layer (sealant 
Therefore, since Stanley is also directed to biodegradable films, it would have been obvious to one of ordinary skill in the art to provide additional layers to form a multilayer laminate to impart desired properties. 
Regarding Claim 25, the limitation of the tag being “ultrasonically” attached is not seen to provide patentable weight since the limitation is a product-by-process limitation and only gives the implied structure of being attached. Since the claim is directed to a product, and the prior art discloses a tag that is attached, the prior art meets the limitations since it contain the similar structure of an attached tag.
Regarding Claims 26 and 35, Stanley further teaches wherein the outer envelope includes recyclable petroleum-based materials (paragraph 91) and a layer of metallization to add additional barrier properties (paragraph 50-51).  
Regarding Claims 27 and 36, Stanley further teaches wherein the inner layer and the outer layer of the laminate are each made from at least 95% by weight biodegradable materials, and the adhesive is formed of at least 95% by weight biodegradable materials (paragraph 9).  
Regarding Claim 34, while Warner discloses a string and tag, Warner is silent to specifically attaching one end of the string to the tag ultrasonically, and attaching the other end of the string to the filter bag ultrasonically. However, since Warner discloses ultrasonic welding as a suitable sealing method (paragraph 31), it would have been obvious to one of ordinary skill in the art to similarly attach the strings and tag to the tea bag ultrasonically. 

Claims 28-29, 37 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to Claim 25 and 34, further in view of Saitoh et al. (US 2012/0000369). 
Regarding Claims 28 and 37, Warner further teaches wherein the filter bag is rectangular (Fig. 2), but is silent to wherein the filter material is non-woven fabric. Saitoh et al is relied on to teach an infusion bag that also contains biodegradable fibers such as polylactic acid (paragraph 60) and indicates that the fabric can interchangeably be woven or non-woven fabrics. Therefore, since Saitoh is also 
Regarding Claims 29 and 38, Warner further teaches wherein the string is made from multiple woven strands of polylactic acid material that is at least 95% by weight biodegradable (string may be made from the sealed layers themselves, paragraph 27), and the filter bag is made from at least 95% by weight biodegradable polylactic acid material (paragraph 15). 


Response to Arguments
Applicant’s arguments in the remarks and declaration in the response filed 22 Oct 2020 has been considered but is found not persuasive over the new grounds of rejection necessitated by amendment. 
Applicant argues that one of ordinary skill in the art would not have regarded the dimensions of the outer envelope and the filter bag of Claim 1 as being obvious for the reasons set forth in the Office Action. Applicant further argues that the claimed dimensions are critical features that the dimensions of the filter bag promote water flow, providing ample surface for passage of water through the bag to the ground coffee within. However, the arguments are found not persuasive. It is noted that applicant does not present any arguments as to why the outer envelope’s dimension is critical to the function of the claimed invention. It is therefore maintained that the dimensions of the outer envelope would have been obvious to one of ordinary skill in the art. In response to applicant’s argument that the filter bag dimensions provides unexpected results, the argument is found not persuasive over the Askew reference, 
In response to applicant’s argument regarding the combination of Warner and Hu, the argument is rendered moot in view of the new grounds of rejection which no longer relies on Hu. 
 As to applicant’s showing of commercial success and unexpected results, further discussion will be provided below in response to applicant’s Declaration filed 22 Oct 2020. 

Applicant’s declaration filed 22 Oct 2020 has been considered but is found not persuasive for the following reasons: 
All responses above are herein incorporated. Therefore, the declaration’s arguments with respect to the combination of the references are either rendered moot, or not persuasive over the new grounds of rejections. Also, applicant presents arguments directed to limitations no longer claimed (such as paragraph 14a with respect to the dimensions of the grains”. 
As to the declaration’s submission of Commercial success, commercial praise, and unexpected results, the evidences are not found to be sufficient to overcome obviousness, because the evidence doesn’t appear to provide clear as to a nexus between the package size and some unexpected result. Applicant submits that there are sufficient evidence of nexus between the evidence of commercial success and unexpected results; however, an affidavit or declaration attributing commercial success to a product or process "constructed according to the disclosure and claims of [the] patent application" or other equivalent language does not establish a nexus between the claimed invention and the commercial success because there is no evidence that the product or process which has been sold corresponds to the claimed invention, or that whatever commercial success may have occurred is attributable to the product or process defined by the claims. Ex parte Standish, 10 USPQ2d 1454, 1458 (Bd. Pat. App. & Inter. 1988). 
In considering evidence of commercial success, care should be taken to determine that the commercial success alleged is directly derived from the invention claimed, in a marketplace where the consumer is free to choose on the basis of objective principles, and that such success is not the result of heavy promotion or advertising, shift in advertising, consumption by purchasers normally tied to applicant 
In other words, it is not clear that the commercial success is directly a result of the filter bag dimensions and not the blend or quality of the ground coffee substance and/or marketing techniques. 
Appendixes A-CC has been considered but is found not sufficient to overcome obviousness due to the following observations: 
The evidences presented are not sufficient to overcome obviousness because there is no clear showing that the revenue growth is directly due to the claimed features and is not clear as to what the y-axis represents (Appendix A). It is also not clear if the revenue is not a result of marketing tactics. Gross sales figures do not show commercial success absent evidence as to market share, Cable Electric Products, Inc. v. Genmark, Inc., 770 F.2d 1015, 226 USPQ 881 (Fed. Cir. 1985), or as to the time period during which the product was sold, or as to what sales would normally be expected in the market, Ex parte Standish, 10 USPQ2d 1454 (Bd. Pat. App. & Inter. 1988).
Several of the evidence appears to be praises directed to the convenience of having coffee in the form of a tea bag thereby providing a quick and easy method of brewing coffee without the use of large brewing apparatuses, nitro-sealing the tea bags to preserve freshness, and/or the sustainability of the packaging (Particularly appendix C, D, E, F, G, I, K, L, M, O, Q, S, T, U, V, W, X, Y, Z, AA, BB, and CC). However, these features have been seen in the prior art of record as discussed in the rejection.
The evidences which praises the particular taste experience of the coffee product is not clear if it is directly due to the particular dimensions of the filter bag and the outer envelope, but rather the quality of the coffee grounds and the fact that the coffee grounds are sealed in nitrogen gas to preserve freshness. It is also worth noting that many of the evidences in the declaration mentions the comparison of applicant’s product to instant coffee (i.e. freeze-dried or spray dried soluble coffee), therefore providing an “unexpected” experience; however, one of ordinary skill in 
The closest nexus found in the appendixes appears to be directed to the degree of coarseness (i.e. particle size) of the coffee grounds (“super-finely ground”, appendix R), however it is not clear if applicant’s grounds are “super-finely ground” especially since the claims reads on 100% of the grounds being 400 microns of higher (“wherein less than 15% of the mass of coffee particles have a dimension less than 400 microns” reads on 0% being at 400microns or less). In any case, the Benson reference has been provided to show that the recited particle size would have been conventional. 

Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH H NGUYEN whose telephone number is (571)270-0346.  The examiner can normally be reached on 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.H.N/Examiner, Art Unit 1792                                                                                                                                                                                                        


/VIREN A THAKUR/Primary Examiner, Art Unit 1792